Citation Nr: 1626329	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for skin condition.

2.  Entitlement to an evaluation in excess of 40 percent for left lower peripheral neuropathy.

3.  Entitlement to an evaluation in excess of 40 percent for right lower peripheral neuropathy.


REPRESENTATION

Appellant represented by:	National Association of County Veterans 
	Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1970.  He had service in Vietnam from October 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in April 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran most recently filed a claim for TDIU in April 2016 but has alleged that he is unemployable due to posttraumatic stress disorder.  For this reason, the Board does not find that the issue of TDIU is before the Board at this time.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2015 diabetes mellitus questionnaire noted that the Veteran was receiving Worker's Compensation.  The RO should ask the Veteran what disability his Worker's Compensation determination was based on and attempt to obtain these records if relevant to his current claim before the VA.

In a June 2016 statement, the Veteran's representative reported that the Veteran is receiving Social Security Disability benefits.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet.App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  An attempt to obtain the records should be made.

In an April 2014 decision, the Board bifurcated the issue of increased evaluations for lower extremity peripheral neuropathy.  The Board granted a 40 percent evaluation for each extremity and remanded the issue of a higher evaluation than 40 percent for each extremity.  New evidence was obtained by the RO after the RO issued a Supplemental Statement of the Case (SSOC) in September 2014.  Since the time of the issuance of this SSOC, the RO provided the Veteran with a VA examination for his peripheral neuropathy of the lower extremities in April 2016.  The examiner diagnosed the Veteran with diabetic peripheral neuropathy and assessed the severity of his peripheral neuropathy in his upper and lower extremities.  This examination is highly relevant to his current claim before the Board for a higher evaluation for peripheral neuropathy of the lower extremities.  The VA examination is not duplicative of evidence previously received or considered in the September 2014 SSOC.  Furthermore, the VA examination report was generated by VA, as opposed to having been submitted by the Veteran.  This is not a case where a waiver of consideration by the RO is appropriate.  No Supplemental Statement of the Case has been issued since September 2014.  For these reasons, the case must be remanded back to the AOJ for review issuance of a new Supplemental Statement the Case.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran what disability his Worker's Compensation determination was based on and attempt to obtain these records if relevant to his current claim.

2.  Attempt to obtain all records from SSA including all records of medical treatment corresponding with the grant of SSA disability benefits.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  After the above development is completed, adjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  Specifically, the RO is reminded to adjudicate whether higher evaluations than 40 percent are warranted for each lower extremity neuropathy for the entire appeal period.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

